Exhibit ISLAND ENVIRONMENTAL SERVICES, INC. FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2007 AND THE EIGHT MONTHS ENDED AUGUST 31, 2(UNAUDITED) ISLAND ENVIRONMENTAL SERVICES, INC. CONTENTS PAGE 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE 2 BALANCE SHEETS AS OF DECEMBER 31, 2, 2008 (UNAUDITED) PAGE 3 STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2 MONTHS ENDED AUGUST 31, 2(UNAUDITED) PAGE 4 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE YEAR ENDED DECEMBER 31, 2007 AND FOR THE EIGHT MONTHS ENDED AUGUST 31, 2008 (UNAUDITED) PAGE 5 STATEMENTS OF CASH FLOWS FOR THE YEAR ENDED DECEMBER 31, 2 MONTHS ENDED AUGUST 31, 2(UNAUDITED) PAGES 6 NOTES TO FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2 EIGHT MONTHS ENDED AUGUST 31, 2 (UNAUDITED) REPORT OF INDEPENDENT REGISTERED PUBLIC ACOUNTING FIRM The Board of Directors Island Environmental Services, Inc. We have audited the accompanying balance sheet of Island Environmental Services, Inc. (the "Company") as of December 31, 2007, and the related statements of operations, stockholders' equity and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Island Environmental Services, Inc. as of December 31, 2007, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 8, on August 31, 2008, the Company entered into a stock purchase agreement with General Environmental Management, Inc. (GEM) pursuant to which GEM acquired all of the issued and outstanding common stock of the Company. Weinberg & Company, P.A. Los Angeles, Ca. December 23, 2009 1 ISLAND ENVIRONMENTAL SERVICES, INC. BALANCE SHEETS August 31, 2008 December 31, 2007 (Unaudited) ASSETS CURRENT ASSETS Cash $ 207,772 $ 617,053 Accounts receivable, net of allowance for doubtful accounts of $14,596 and $114,618 respectively 1,064,478 1,272,759 Total Current Assets 1,272,250 1,889,812 PROPERTY AND EQUIPMENT – net of accumulated depreciation of $3,571,085 and $3,227,386 respectively 1,231,359 1,575,149 TOTAL ASSETS $ 2,503,609 $ 3,464,961 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Bank Overdraft $ 400,215 $ 514,002 Accrued Expenses 81,865 62,133 Current portion of notes payable - 53,860 Total Current Liabilities 482,080 629,995 LONG-TERM LIABILITIES Notes payable, net of current portion - 40,792 COMMITMENTS & CONTINGENCIES STOCKHOLDERS’ EQUITY Common stock, no par value, 100,000 shares authorized, 10,000 shares issued and outstanding, 35,439 35,439 Retained Earnings 1,986,090 2,758,735 Total Stockholders' Equity 2,021,529 2,794,174 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 2,503,609 $ 3,464,961 See accompanying notes to financial statements. 2 ISLAND ENVIRONMENTAL SERVICES, INC. STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2007 AND FOR THE EIGHT MONTHS ENDED AUGUST 31, 2(UNAUDITED) Eight Months Ended Year ended August 31, August 31, December 31, 2008 2007 2007 (Unaudited) (Unaudited) REVENUES $ 4,014,940 $ 5,128,830 $ 7,697,167 COST OF REVENUES 2,356,037 2,903,254 4,623,766 GROSS PROFIT 1,658,903 2,225,576 3,073,401 OPERATING EXPENSES 2,413,922 2,026,105 3,591,588 OPERATING INCOME (LOSS) (755,019 ) 199,471 (518,187 ) OTHER INCOME (EXPENSE): Interest income 27,396 57,606 Interest and financing costs (21,030 ) (3,943 ) (34,214 ) Loss on Disposal of Fixed Assets - - (8,003 ) Other non-operating income 3,404 16,661 20,134 Net income ( loss ) $ (772,645 ) $ 239,585 $ (482,664 ) See accompanying notes to the financial statements 3 ISLAND ENVIRONMENTAL SERVICES, INC. STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE YEAR ENDED DECEMBER 31, 2007 AND FOR THE EIGHT MONTHS ENDED AUGUST 31, 2008 (UNAUDITED) Common Stock Retained Shares Amount Earnings Total Balance, January 1, 2006 10,000 $ 35,439 $ 4,216,255 $ 4,251,694 Distributions - - (974,856 ) (974,856 ) Net loss for the year ended December 31, 2007 (482,664 ) (482,664 ) Balance, December 31, 2007 10,000 35,439 2,758,735 2,794,174 Net loss for the eight months ended August 31, 2008 (772,645 ) (772,645 ) Balance, August31, 2008(Unaudited) 10,000 $ 35,439 $ 1,986,090 $ 2,021,529 See accompanying notes to the financial statements 4 ISLAND ENVIRONMENTAL SERVICES, INC STATEMENTS OF CASHFLOWS FOR THE YEAR ENDED DECEMBER 31, 2007 AND FOR THE EIGHT MONTHS ENDED AUGUST 31, 2008 AND 2007(UNAUDITED) Eight Months Ended Year Ended August 31, August 31, December 31, 2008 2007 2007 (Unaudited) (Unaudited) CASHFLOWS FROM OPERATING ACTIVITIES : Net income (loss) $ (772,645 ) $ 239,585 $ (482,664 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and Amortization 343,790 394,572 588,780 Changes in operating assets and liabilities: (Increase) decrease in: Accounts receivable 208,281 648,822 816,161 Increase in: Bank Overdraft (113,787 ) 514,002 Accrued expenses and other liabilities 19,732 93,137 (8,987 ) Net cash provided by (used in) Operating Activities (314,629 ) 1,376,116 1,427,292 CASHFLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment - (119,572 ) (318,432 ) Net Cash Used In Investing Activities - (119,572 ) (318,432 ) CASHFLOWS FROM FINANCING ACTIVITIES: Payments of notes payable (94,652 ) (38,222 ) (55,795 ) Distributions - (108,556 ) (974,857 ) Net CashusedinFinancing Activities (94,652 ) (146,778 ) (1,030,652 ) NET INCREASE (DECREASE) IN CASH (409,281 ) 1,109,766 78,208 CASH – BEGINNING OF YEAR 617,053 538,845 538,845 CASH – END OF PERIOD $ 207,772 $ 1,648,611 $ 617,053 SUPPLEMENTAL DISCLOSURE OF CASHFLOW INFORMATION: Cash paid for: $ - $ - $ - Interest expense $ 2,025 $ 4,068 $ 34,215 See accompanying notes to the financial statements 5 ISLAND ENVIRONMENTAL SERVICES, INC. NOTES TO THE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2007 AND FOR THE EIGHT MONTHS ENDED AUGUST 31, 2(UNAUDITED) NOTE 1 ORGANIZATION AND PRINCIPAL ACTIVITIES Island Environmental Services, Inc. (the “Company”) was incorporated inCalifornia, on February 20, 1992 for the purpose of providing transportation and hauling services for non-hazardous andhazardous waste services.The Company currently performs services in seven Western states. NOTE 2 SUMMARY OF PRINCIPAL ACCOUNTING POLICIES (a) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. (b) Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price is determinable, and collection is reasonably assured. The Company is a fully integrated service firm structured to provide field services, technical services and transportation.Through our services, we assist clients in meeting regulatory requirements from the designing stage to the waste disposition stage. These services are billed and revenue recognized when the service is performed and completed.When the service is billed, client costs are accumulated and accrued. (c) Concentrations of Credit Risks The Company’s financial instruments that are exposed to concentrations of credit risk consist principally of cash and trade receivables.The Company places its cash in what it believes to be credit-worthy financial institutions.However, cash balances may have exceeded FDIC insured levels at various times during the year.The Company has not experienced any losses in such accounts and believes it is not exposed to any significant risk in cash. The Company’s trade receivables result primarily from removal or transportation of waste, and the concentration of credit risk is limited to a broad customer base located throughout the Western United States. The Company had one customer that accounted for 12% and 17% of revenue for the eight months ended August 31, 2008 and 2007 and 29% for the year ended December 31, 6 ISLAND ENVIRONMENTAL SERVICES, INC. NOTES TO THE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2007 AND
